Exhibit 10(a)
 
EXECUTION VERSION
 
 
AMENDMENT NO. 1 TO AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT
 
AMENDMENT NO. 1 dated as of May 1, 2013 (this "Amendment") to the Amended and
Restated Letter of Credit Agreement dated as of August 16, 2012 (the "Credit
Agreement") among KENTUCKY UTILITIES COMPANY (the "Borrower"), the LENDERS from
time to time party thereto (the "Lenders"), BANCO BILBAO VIZCAYA ARGENTARIA,
S.A., NEW YORK BRANCH ("BBVA"), as Administrative Agent and SUMITOMO MITSUI
BANKING CORPORATION, NEW YORK BRANCH ("SMBC"), as Issuing Lender.
 
RECITALS:
 
WHEREAS, the parties hereto desire that BBVA shall resign as Administrative
Agent and that SMBC shall be appointed as Administrative Agent, in each case as
of the date hereof.
 
NOW THEREFOR, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
Section 1.  Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement.  Each reference to
"hereof", "hereunder", "herein" and "hereby" and each other similar reference
and each reference to "this Agreement" and each other similar reference
contained in the Credit Agreement shall, after this Amendment becomes effective,
refer to the Credit Agreement as amended hereby and each reference to "thereof",
"thereunder", "therein" and "thereby" and each other similar reference to the
Credit Agreement contained in any other Loan Document shall, after this
treatment becomes effective refer to the Credit Agreement as amended hereby.
 
Section 2.  Resignation of Administrative Agent.  Pursuant to Section 8.09 of
the Credit Agreement (notwithstanding any notice period set forth therein), the
parties hereto agree that BBVA shall resign as Administrative Agent, effective
as of the date hereof.  The rights, powers and duties of BBVA as Administrative
Agent shall be terminated as of the date hereof, without any other or further
act or deed on the part of BBVA or any of the parties to the Credit Agreement or
any other Loan Document.  The provisions of Article VIII of the Credit Agreement
shall inure to BBVA's benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under the Credit Agreement or any other
Loan Document.
 
Section 3.  Appointment of Administrative Agent.  Pursuant to Section 8.09 of
the Credit Agreement, SMBC and BBVA, constituting the Required Lenders, hereby
appoint SMBC as Administrative Agent, the Borrower hereby approves such
appointment, and SMBC hereby accepts such appointment, effective as of the date
hereof.  SMBC shall succeed to and become vested with all the rights, powers and
duties of BBVA as the retiring Administrative Agent, and the term
"Administrative Agent" shall include such SMBC effective as of the date hereof.
 
Section 4.  Amendments of Credit Agreement.
 
(a)  The definition of "Fee Letter" set forth in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety:
 
""Fee Letter" means the fee letter dated as of May 1, 2013 among the Borrower
and SMBC, as amended, modified or supplemented from time to time."
 
(b)  Each of (i) the introductory paragraph of the Credit Agreement, (ii) the
definition of "Administrative Agent" in Section 1.01 of the Credit Agreement,
(iii) Exhibit B attached to the Credit Agreement and (iv) Exhibit D attached to
the Credit Agreement are hereby amended to replace the words "Banco Bilbao
Vizcaya Argentaria, S.A., New York Branch", in each instance, with the words
"Sumitomo Mitsui Banking Corporation, New York Branch".
 
(c) Section 9.01 of the Credit Agreement is hereby amended by deleting the
contact information for the Administrative Agent and inserting in its place the
following:
 
"Sumitomo Mitsui Banking Corporation, New York Branch
Antoinette Pontecorvo
277 Park Avenue
New York, NY 10172
Phone: 212-224-4856"
 
Section 5.  Governing Law.  This Amendment  shall be governed by and construed
in accordance with the laws of the State of New York.
 
Section 6.  Full Force and Effect; Ratification.  Except as expressly modified
herein, all of the terms and conditions of the Credit Agreement are unchanged,
and, as modified hereby, the Borrower confirms and ratifies all of the terms,
covenants and conditions of the Credit Agreement.  This Amendment constitutes
the entire and final agreement among the parties hereto with respect to the
subject matter hereof and there are no other agreements, understandings,
undertakings, representations or warranties among the parties hereto with
respect to the subject matter hereof except as set forth herein.


Section 7.  Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.


Section 8.  Effectiveness.  This Amendment shall become effective on the date
when (i) the Administrative Agent shall have received from each of the Borrower,
SMBC and BBVA a counterpart hereof signed by such party or facsimile or other
written confirmation (in form satisfactory to the Administrative Agent) that
such party has signed a counterpart hereof and (ii) all costs, fees (including
the Facility Fee and the Fronting Fee) and expenses due and/or accrued to the
Administrative Agent and the Lenders on or before the date hereof shall have
been paid or waived.
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

   
KENTUCKY UTILITIES COMPANY
             
By: 
/s/ Daniel K. Arbough
   
Name:  Daniel K. Arbough
   
Title:  Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 
 

   
BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as resigning
Administrative Agent and Lender
             
By: 
/s/ Luca Sacchi
   
Name:  Luca Sacchi
   
Title:  Executive Director

 

             
By: 
/s/ Nurys Maleki
   
Name:  Nurys Maleki
   
Title:   Vice President



 


 
 

--------------------------------------------------------------------------------

 
 

   
 
     
SUMITOMO MITSUI BANKING CORPORATION, NEW YORK BRANCH, as successor
Administrative Agent, Issuing Lender and Lender
             
By: 
/s/ James D. Weinstein
   
Name:  James D. Weinstein
   
Title:  ManagingDirector

 

 